DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/12/2022 has been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 09/27/2022.
Claims 1-5 are pending.

Response to Arguments
Applicant’s presented argument dated 09/27/2022 with respect to claims 1-5 have been fully considered but they are not persuasive.
 
The Applicant presented argument that the Office action cited on page 204 and Figure 6-9, which illustrate a TDD PvT measurement taken using an "Uplink-downlink configuration equal to 6." However, Agilent does not specify which signal is an uplink signal and which signal is a downlink signal on the display....Thus, Agilent does not teach displaying the uplink signal with an uplink period indication and the downlink signal with a downlink period indication on the display so as to be identifiable, as recited in claim 1. Therefore, Agilent fails to provide a disclosure that cures the above deficiencies of Tanaka and Aoki. (REMARKS, Page 2)

The Examiner respectfully disagrees. The Examiner notes that the Applicant recognized Agilent discloses “TDD PvT measurement taken using an "Uplink-downlink configuration equal to 6”. The TDD configuration 6 is a 3GPP standard based configuration since Agilent discloses (Page 1 Section 1 Introduction) Agilent E6621A PXT Overview
The Agilent E6621A PXT is designed to test and analyze the performance and signaling of LTE UEs based on the 3GPP standard.
Agilent’s (Page 204 Figure 6-9) discloses LTE TDD Power vs Time measurement referring the TDD configuration 6, which is common knowledge to a person skill in the art based on 3GPP standard (e.g. previously cited 3GPP TS 36.211 version 12.5.0 Release 12, Page 14,
Table 4.2-2: Uplink-downlink configurations.

Uplink-downlink
configuration
Downlink-to-Uplink
Switch-point periodicity
Subframe number


0
1
2
3
4
5
6
7
8
9
0
5 ms
D
S
U
U
U
D
S
U
U
U
1
5 ms
D
S
U
U
D
D
S
U
U
D
2
5 ms
D
S
U
D
D
D
S
U
D
D
3
10 ms
D
S
U
U
U
D
D
D
D
D
4
10 ms
D
S
U
U
D
D
D
D
D
D
5
10 ms
D
S
U
D
D
D
D
D
D
D
6
5 ms
D
S
U
U
U
D
S
U
U
D


Further, cited Agilent (Page 204) disclosing Figure 6-9: Power vs. Time measurement (TDD), according to mode LTE, showing a time span of 10.000 ms to 20.000 ms, i.e. 10 ms with 1 ms grid granularity for the 10 uplink and downlink subframes based on the TDD configuration 6, each subframes being 1 ms long as known in the art, of which UE is only transmitting on those subframes 2,3,7 and 8 according to the UL-DL TDD configuration. The transmitted UL subframes 2,3,7 and 8 being measured, are shown with higher power with each subframe of period 1 ms. Please note that uplink subframe 4 of configuration 6 is not transmitted according to the measurement. UE does not transmit on configuration 6 subframes 0, 5, 6 and 9 being downlink subframes each of which are of 1 ms period as shown in Figure 6-9. Subframe 1 being a special frame is also not transmitted on by UE as shown in Figure 6-9. 
Therefore Agilent referring to 3GPP standard configuration 6 and a span of 10 ms for 10 corresponding subframe using 1 ms grids granularity discloses which signal is an uplink signal and which signal is a downlink signal on the display, display the uplink signal with an uplink period indication and the downlink signal with a downlink period indication on the display so as to be identifiable, as recited in claim 1.
Accordingly independent claim 1 is rejected.
Dependent claim 2-5 are also rejected for the same reason as above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20140204912 A1, hereinafter ‘TANAKA’) in view of  AOKI et al. (JP 2008306505 A, hereinafter ‘AOKI’) and with further in view of Agilent et al. (“Agilent PXT Wireless Communications Test Set (E6621A)”, hereinafter ‘AGILENT”) with evidence by 3GPP (3GPP TS 36.211 version 12.5.0 Release 12, hereinafter ‘3GPP’).
Regarding claim 1, TANAKA teaches a mobile terminal testing apparatus (Fig. 1 test device 50)  configured to test a waveform of a multiplexed signal obtained by multiplexing an uplink signal transmitted by a mobile terminal (Fig. 1 mobile communication terminal 10) and a downlink signal transmitted to the mobile terminal by time division multiplexing (Fig. 1, a test device 50 or 150 for testing a mobile communication terminal (10) that can perform communication using a code division multiple access system and a time division duplex system in which a communication frame is divided into a plurality of time slots. (Fig. 3, [0073]) Time slot #0 is defined to be used for downlink communication (signal or waveform as obvious) from the base station, that is, the test device 50 to each mobile communication terminal 10 and time slot #1 is defined to be used for uplink communication (signal or waveform as obvious). (indicating tests a waveform of a multiplexed signal obtained by multiplexing an uplink signal and a downlink signal by time division multiplexing)), comprising:
a pseudo base station configured to function as a base station for the mobile terminal (Fig. 1, [0043] The test device 50 functions as a pseudo-base station and tests the mobile communication terminal 10.);
a test control unit configured to control the pseudo base station ([0050] The scenario processing unit 52 acquires a scenario file, which is data for a test scenario for testing communication with the mobile communication terminal 10, from an external device (not shown), controls each unit of the test device 50 according to an operation sequence or a communication sequence of the test device 50 described in the scenario file, instructs a message processing unit 543, which will be described below, to generate a transmission message, receives the processing result of a response message received from the message processing unit 543, and determines an operation on the basis of the processing result. The external device is, for example, a storage device (not shown) or the above-mentioned PC and stores the scenario file. The test device 50 operates as a pseudo-base station and communicates with the mobile communication terminal 10, according to the test scenario.);
a display configured to display the multiplexed signal (Fig. 1, [0044] The test device 50 includes an operation unit 43, a display unit 41, and a display control unit 42. (Fig. 3, [0073]) FIG. 3 shows an example of the communication direction of each time slot. Time slot #0 is defined to be used for downlink communication … and time slot #1 is defined to be used for uplink communication. (Fig. 10, [0099]) FIG. 10 shows a state in which a high speed uplink packet access (HSUPA) path is connected in a high speed packet access system (HSPA) after the SRB is established. That is, this is a state in which a data radio bearer (DBR) is established and is mainly a state in which individual user data can communicate. Here, as the communication direction, the switching point is provided between time slot #5 and time slot #6, an uplink is allocated to time slot #2 to time slot #5, and a downlink is allocated to time slot #6.)
TANAKA is silent about a display configured to display the waveform of the multiplexed signal, wherein the test controller is configured to display the uplink signal with an uplink period indication and the downlink signal with a downlink period indication on the display so as to be identifiable.
In an analogous art, AOKI teaches a display configured to display the waveform of the multiplexed signal (Fig. 14, [0003] FIG. 14 shows the configuration of such a conventional signal analysis device 1. The signal analysis device 1 is composed of a receiving means 2, an analysis unit 3, a display control means 4, and a display 5. [0005] The analysis unit 3 is configured to detect the position of each slot from the waveform data stored by the receiving means 2, detect the power for each slot, and store the detected power. [0006] The display control means 4 reads out the electric power for each slot stored in the analysis unit 3, creates and outputs display data for displaying the electric power for each slot as a graph. The display control means 4 is created so that the display data is continuously arranged and displayed in the order in which the receiving means 2 receives the electric power for each slot, that is, in the time series order. (displays the waveform of the multiplexed signal) ({Fig. 20, [0041]) FIG. 20 shows the frame structure of TD-SCDMA. [0042] Here, timeslot # 0 to # 6 are used for transmitting and receiving communication data or control information from the base station to the mobile terminal (Downlink) or from the mobile terminal to the base station (Uplink). (Fig, 3 [0062]) The graph 37 of FIG. 3 is a conceptual diagram showing the detected power for each slot as a bar graph, and is actually stored in the analysis unit 33 as a numerical value. The graph 38 of FIG. 3 is a conceptual diagram showing the display data created by the display control means 34 as a bar graph, and is actually processed as data by the display control means 34.), wherein
wherein the test controller is configured to display the uplink signal and the downlink signal on the display so as to be identifiable (Fig. 3, [0062]: The graph 37 of FIG. 3 is a conceptual diagram showing the detected power for each slot as a bar graph, and is actually stored in the analysis unit 33 as a numerical value. The graph 38 of FIG. 3 is a conceptual diagram showing the display data created by the display control means 34 as a bar graph, and is actually processed as data by the display control means 34. [0063] In the graph 37, the received powers for each slot are arranged in chronological order in the order of received frame # i, # i + 1, .... [0068] With such a display, for example, even if a plurality of slots are assigned to the Uplink (or Downlink from the base station corresponding to the mobile terminal) of one mobile terminal, one of the slots is assigned. The measurer can easily grasp the transition of the power of the slot with respect to the mobile terminal for each slot name).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the display technique of AOKI to the system of TANAKA in order to take the advantage of a method to provide a signal analysis apparatus that allows a measurer to readily understand changes in the electric power of a desired specific slot, when analyzing a signal of time division duplex system. (AOKI: ABSTRACT).
TANAKA and AOKI do expressly disclose wherein the test controller is configured to display the uplink signal with an uplink period indication and the downlink signal with a downlink period indication on the display so as to be identifiable.
In an analogous art, AGILENT teaches wherein the test controller is configured to display the uplink signal with an uplink period indication and the downlink signal with a downlink period indication on the display so as to be identifiable (Page 1: Base Station Emulator (BSE)
In BSE mode, the PXT simulates the operation of an LTE eNodeB, for use in the development and test of LTE UEs. In this mode, you can setup a call, establish a link, and transmit data.
(Page 204 Figure 6-9: Power vs. Time measurement (TDD)) Power vs. Time (TDD Example) In the figure above, a TDD PvT measurement was taken as example using the Uplink-downlink configuration equal to 6. Notice that the UE is only transmitting on those subframes 2,3,7 and 8 according to the UL-DL TDD configuration (obviously other subframe in 0-9 subframes include downlink subframes for configuration 6 which is common knowledge e.g. evidence by 3GPP TS 36.211 version 12.5.0 Page 14 Table 4.2-2: Uplink-downlink configurations).
The TDD configuration 6 based on 3GPP TS 36.211 version 12.5.0 Release 12, Page 14, is
 
Table 4.2-2: Uplink-downlink configurations.

Uplink-downlink
configuration
Downlink-to-Uplink
Switch-point periodicity
Subframe number


0
1
2
3
4
5
6
7
8
9
0
5 ms
D
S
U
U
U
D
S
U
U
U
1
5 ms
D
S
U
U
D
D
S
U
U
D
2
5 ms
D
S
U
D
D
D
S
U
D
D
3
10 ms
D
S
U
U
U
D
D
D
D
D
4
10 ms
D
S
U
U
D
D
D
D
D
D
5
10 ms
D
S
U
D
D
D
D
D
D
D
6
5 ms
D
S
U
U
U
D
S
U
U
D


Agilent (Page 204) disclosing Figure 6-9: Power vs. Time measurement (TDD), according to mode LTE, showing a time span of 10.000 ms to 20.000 ms, i.e. 10 ms with 1 ms grid granularity for the 10 uplink and downlink subframes based on the TDD configuration 6, each subframes being 1 ms long as known in the art, of which UE is only transmitting on those subframes 2,3,7 and 8 according to the UL-DL TDD configuration. The transmitted UL subframes 2,3,7 and 8 being measured, are shown with higher power with each subframe of period 1 ms. Please note that uplink subframe 4 of configuration 6 is not transmitted according to the measurement. UE does not transmit on configuration 6 subframes 0, 5, 6 and 9 being downlink subframes each of which are of 1 ms period as shown in Figure 6-9. Subframe 1 being a special frame is also not transmitted on by UE as shown in Figure 6-9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the display technique of AGILENT to the system of TANAKA and AOKI in order to take the advantage of a method to provide a signal analysis apparatus that allows o verify that the UE is transmitting at the correct power level on different subframes to help meeting stringent time-to-market schedules and design quality goals (AGILENT: Pages 1 and 203).

Regarding claim 2, TANAKA teaches the mobile terminal testing apparatus according to claim 1, wherein the test controller is configured to display area information for identifying a time domain corresponding to the uplink signal and a time domain corresponding to the downlink signal in association with the multiplexed signal, on the display (Fig. 10, [0099]: FIG. 10 shows a state in which a high speed uplink packet access (HSUPA) path is connected in a high speed packet access system (HSPA) after the SRB is established. That is, this is a state in which a data radio bearer (DBR) is established and is mainly a state in which individual user data can communicate. Here, as the communication direction, the switching point is provided between time slot #5 and time slot #6, an uplink is allocated to time slot #2 to time slot #5, and a downlink is allocated to time slot #6.).
TANAKA is silent about wherein the test controller is configured to display area information for identifying a time domain corresponding to the uplink signal and a time domain corresponding to the downlink signal in association with the waveform of the multiplexed signal, on the display.
AOKI teaches wherein the test controller is configured to display area information for identifying a time domain corresponding to the uplink signal or a time domain corresponding to the downlink signal in association with the waveform of the multiplexed signal, on the display (Fig. 3, [0062]: The graph 37 of FIG. 3 is a conceptual diagram showing the detected power for each slot as a bar graph, and is actually stored in the analysis unit 33 as a numerical value. The graph 38 of FIG. 3 is a conceptual diagram showing the display data created by the display control means 34 as a bar graph, and is actually processed as data by the display control means 34. [0063] In the graph 37, the received powers for each slot are arranged in chronological order in the order of received frame # i, # i + 1, ... [0064] The display control means 34 extracts the data of time slot # 1 from the graph 37 for each sub-frame (actually, the numerical value stored in the analysis unit 33 is read out). Then, the extracted timeslot # 1 data is continuously arranged in chronological order to create the display data of the graph 38.  [0068] With such a display, for example, even if a plurality of slots are assigned to the Uplink (or Downlink from the base station corresponding to the mobile terminal) of one mobile terminal, one of the slots is assigned. The measurer can easily grasp the transition of the power of the slot with respect to the mobile terminal for each slot name. (indicating slot or time domain areas for Uplink and Downlink if name or selected for display)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the display technique of AOKI to the system of TANAKA and AGILENT in order to take the advantage of a method to provide a signal analysis apparatus that allows a measurer to readily understand changes in the electric power of a desired specific slot, when analyzing a signal of time division duplex system. (AOKI: ABSTRACT).
TANAKA and AOKI do not expressly disclose wherein the test controller is configured to display area information for identifying a time domain corresponding to the uplink signal and a time domain corresponding to the downlink signal in association with the waveform of the multiplexed signal, on the display.
See also AGILENT teaches wherein the test controller is configured to display area information for identifying a time domain corresponding to the uplink signal and a time domain corresponding to the downlink signal in association with the waveform of the multiplexed signal, on the display (Page 204 Figure 6-9: Power vs. Time measurement (TDD)) Power vs. Time (TDD Example: In the figure above, a TDD PvT measurement was taken as example using the Uplink-downlink configuration equal to 6. Notice that the UE is only transmitting on those subframes 2,3,7 and 8 according to the UL-DL TDD configuration.
The TDD configuration 6 is common knowledge to a person skill in the art based on 3GPP standard (e.g. previously cited 3GPP TS 36.211 version 12.5.0 Release 12, Page 14,
Table 4.2-2: Uplink-downlink configurations.

Uplink-downlink
configuration
Downlink-to-Uplink
Switch-point periodicity
Subframe number


0
1
2
3
4
5
6
7
8
9
0
5 ms
D
S
U
U
U
D
S
U
U
U
1
5 ms
D
S
U
U
D
D
S
U
U
D
2
5 ms
D
S
U
D
D
D
S
U
D
D
3
10 ms
D
S
U
U
U
D
D
D
D
D
4
10 ms
D
S
U
U
D
D
D
D
D
D
5
10 ms
D
S
U
D
D
D
D
D
D
D
6
5 ms
D
S
U
U
U
D
S
U
U
D


Agilent (Page 204) disclosing Figure 6-9: Power vs. Time measurement (TDD), according to mode LTE, showing a time span of 10.000 ms to 20.000 ms, i.e. 10 ms with 1 ms grid granularity for the 10 uplink and downlink subframes based on the TDD configuration 6, each subframes being 1 ms long as known in the art, of which UE is only transmitting on those subframes 2,3,7 and 8 according to the UL-DL TDD configuration. The transmitted UL subframes 2,3,7 and 8 being measured, are shown with higher power with each subframe of period 1 ms. Please note that uplink subframe 4 of configuration 6 is not transmitted according to the measurement. UE does not transmit on configuration 6 subframes 0, 5, 6 and 9 being downlink subframes each of which are of 1 ms period as shown in Figure 6-9. Subframe 1 being a special frame is also not transmitted on by UE as shown in Figure 6-9)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the display technique of AGILENT to the system of TANAKA and AOKI in order to take the advantage of a method to provide a signal analysis apparatus that allows o verify that the UE is transmitting at the correct power level on different subframes to help meeting stringent time-to-market schedules and design quality goals (AGILENT: Pages 1 and 203).

Regarding claim 3, TANAKA teaches the mobile terminal testing apparatus according to claim 2, wherein the test controller is configured to display area information indicating a time domain corresponding to the uplink signal and area information indicating a time domain corresponding to the downlink signal in different color schemes (Fig. 8, [0096] the channel P-CCPCH is allocated to time slot #0. In addition, a physical random access channel (PRACH) is allocated to channelization code numbers 4 and 5 in time slot #1. [0097] the regions indicating various physical channels have different colors. [0108] In the region indicating the communication direction, an uplink is represented by "U" and a downlink is represented "D". ….the communication directions may be represented by figures or symbols, for example, an up arrow or a down arrow or blocks with different colors or shapes may be applied to the communication directions.).

Regarding claim 4, the claim is interpreted mutatis mutandis and rejected for the same reason as set forth for claim 1.
Regarding claim 5, the claim is interpreted mutatis mutandis and rejected for the same reason as set forth for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HE, G. (CN 110690929 A), describing Testing Device Of Communication Device, The Cloud Server And Testing Method
DING, S. (CN 109120358 A), describing Test Method Of Wireless Radio-frequency Signal, A Mobile Terminal, A Survey Device And System

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413